WAYMO LLC,

                                                  3:17-cv-00939-WHA




UBER TECHNOLOGIES, INC.,
OTTOMOTTO LLC; OTTO TRUCKING LLC,




        David J. Bradford
 Illinois
                                    Uber Technologies, Inc.
                                                 Debra Grassgreen




 Jenner & Block LLP                         Pachulski Stang Ziehl & Jones
 353 North Clark Street                     150 California Street, 15th Floor
 Chicago, Illinois 60654-3456               San Francisco, California 94111-4500

 (312) 923-2975                           (415) 217-5102

 dbradford@jenner.com                      dgrassgreen@pszjlaw.com

                                                                          0272094




            October 2, 2020                 /s/ David J. Bradford




                                                David J. Bradford
